            Case 1:20-cv-06818-LLS Document 6 Filed 01/28/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RICHARD LEE BATES, JR.,
                                Petitioner,                     20-CV-6818 (LLS)
                    -against-
NEW YORK PAROLE, et al.,                                        ORDER OF DISMISSAL

                                Respondents.

LOUIS L. STANTON, United States District Judge:

        By order dated October 23, 2020, the Court granted Petitioner leave to file, within sixty

days, an amended petition for a writ of habeas corpus under 28 U.S.C. § 2254. The order was

sent to Petitioner’s address of record at Auburn Correctional Facility (“Auburn”), as well as a

Tulsa, Oklahoma address that Petitioner included in the petition. On November 4, 2020, the

order addressed to Auburn was returned to the Court with a notation on the envelope indicating

that Petitioner had been released from the facility and that the United States Postal Service was

unable to forward the order. 1 The copy of the order mailed to the Tulsa, Oklahoma address has

not been returned to the Court.

        Because Petitioner has not complied with the Court’s order, has failed to notify the Court

of a change of mailing address, and has not initiated any further contact with the Court, written

or otherwise, the Court denies Petitioner’s petition for a writ of habeas corpus without prejudice

to Petitioner’s refiling it within sixty days of the date of this order.




        1
         Records maintained by the New York State Department of Corrections and Community
Supervision confirm that Petitioner has been released on parole. See
http://nysdoccslookup.doccs.ny.gov/.
            Case 1:20-cv-06818-LLS Document 6 Filed 01/28/21 Page 2 of 2




         The Clerk of Court is directed to mail a copy of this order to Petitioner at: 7237 S. 87th

East Pl., Apt. 106, Tulsa, Oklahoma 74133, and note service on the docket.

SO ORDERED.

Dated:     January 28, 2021
           New York, New York

                                                               LOUIS L. STANTON
                                                                    U.S.D.J.




                                                  2
